DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. Patent Publication Number 2019/0148986) in view of Wang et al. (U.S. Patent Publication Number 2020/0381945).
Regarding Claim 1:
Yoo et al. discloses a method for controlling an active rectifier of a wireless power receiver, the method comprising: determining a reference value of a current into the rectifier, the reference value being based on a load requirement (Fig. 1, main controller 250, rectifier 220, and their related discussion; see, for example, paragraphs 0103-0105 which disclose the main controller monitors the current intensity associated with the rectifier, as well as compare with a predetermined reference value so as to determine a condition); determining a required value change in a present input current into the rectifier based on the reference (Fig. 1, main controller 250 and its related discussion; see, for example, paragraphs 0103-0105 which disclose the controller may determine a current state of the system such as an over-voltage state, an under-voltage state, or a system error state, indicative of the compared value to a reference value); transmitting, to a wireless power transmitter, a signal representative of the required value change in the present input current (Fig. 1, main controller 250, communication unit 260, and their related discussion; see, for example, paragraphs 0103-0105 which disclose the communicator 260 may be controlled so as to transmit the characteristics and state information of the wireless power receiver 200 to the wireless power transmitter 100. Said information may include, for example, monitored voltages and current intensity of the rectifier 220); determining a new value of the present input current after transmitting the signal (Fig.’s 1 and 6, main controller 250, communication unit 260, main controller 150, steps S613, S615, etc., and their related discussion; see, for example, paragraphs 0103-0105, 0143, 0158, 0163, 0206-0207, etc. which disclose communication between the receiver and transmitter, wherein based upon the received information from the receiver, the transmitter may dynamically control the transmitted power.). While Yoo discloses the main controller 250 which may control operations of the rectifier 220, Yoo fails to explicitly teach driving at least one transistor in the rectifier with a PWM signal.
However, Wang et al. discloses a method for controlling an active rectifier of a wireless power receiver, the method comprising: determining a reference value of a current into the rectifier, the reference value being based on a load requirement (Fig.’s 1 and 6, secondary control circuit comprising signal processing unit and hysteresis comparator, and their related discussion; see, for example, paragraphs 0015, 0037, etc. which disclose sampling of the resonant current and performing said comparison), determining a required value change in a present input current into the rectifier based on the reference value (Fig. 1, secondary control circuit with DSP controller, PWM, driver, rectifier as shown, etc., and their related discussion; see, for example, paragraphs 0015, 0022, etc.), when the new value is within a predetermined range of the required value change, driving at least one transistor in the rectifier with a PWM signal based on the new value (Fig. 1, secondary control circuit with hysteresis comparator, effective value detection, DSP controller, PWM, driver, rectifier as shown with various transistors, etc., and their related discussion; see, for example, paragraphs 0015-0016, 0022, 0039, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoo to drive at least one transistor in the rectifier with a PWM signal, as taught within Wang, so as to provide a way to control the average voltage and current fed to the load in order to provide stable and reliable power output from the rectifier.
Regarding Claim 11:
Yoo et al. discloses a controller for controlling an active rectifier of a wireless power receiver, wherein the controller is coupled to the rectifier and is configured to perform the steps comprising: determining a reference value of a current into the rectifier, the reference value being based on a load requirement (Fig. 1, main controller 250, rectifier 220, and their related discussion; see, for example, paragraphs 0103-0105 which disclose the main controller monitors the current intensity associated with the rectifier, as well as compare with a predetermined reference value so as to determine a condition); determining a required (Fig. 1, main controller 250 and its related discussion; see, for example, paragraphs 0103-0105 which disclose the controller may determine a current state of the system such as an over-voltage state, an under-voltage state, or a system error state, indicative of the compared value to a reference value); transmitting, to a wireless power transmitter, a signal representative of the required value change in the present input current (Fig. 1, main controller 250, communication unit 260, and their related discussion; see, for example, paragraphs 0103-0105 which disclose the communicator 260 may be controlled so as to transmit the characteristics and state information of the wireless power receiver 200 to the wireless power transmitter 100. Said information may include, for example, monitored voltages and current intensity of the rectifier 220); determining a new value of the present input current after transmitting the signal (Fig.’s 1 and 6, main controller 250, communication unit 260, main controller 150, steps S613, S615, etc., and their related discussion; see, for example, paragraphs 0103-0105, 0143, 0158, 0163, 0206-0207, etc. which disclose communication between the receiver and transmitter, wherein based upon the received information from the receiver, the transmitter may dynamically control the transmitted power.). While Yoo discloses the main controller 250 which may control operations of the rectifier 220, Yoo fails to explicitly teach driving at least one transistor in the rectifier with a PWM signal.
However, Wang et al. discloses a controller for controlling an active rectifier of a wireless power receiver, wherein the controller is coupled to the rectifier and is configured to perform the steps comprising: determining a reference value of a current into the rectifier, the reference value being based on a load requirement (Fig.’s 1 and 6, secondary control circuit comprising signal processing unit and hysteresis comparator, and their related discussion; see, for example, paragraphs 0015, 0037, etc. which disclose sampling of the resonant current and performing said comparison), determining a required value change in a present input current into the rectifier based on the reference value (Fig. 1, secondary control circuit with DSP controller, PWM, driver, rectifier as shown, etc., and their related discussion; see, for example, paragraphs 0015, 0022, etc.), when the new value is within a predetermined range of the required value change, driving at least one transistor in the rectifier with a PWM signal based on the new value (Fig. 1, secondary control circuit with hysteresis comparator, effective value detection, DSP controller, PWM, driver, rectifier as shown with various transistors, etc., and their related discussion; see, for example, paragraphs 0015-0016, 0022, 0039, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoo to drive at least one transistor in the rectifier with a PWM signal, as taught within Wang, so as to provide a way to control the average voltage and current fed to the load in order to provide stable and reliable power output from the rectifier.
Regarding Claims 3 & 13:
Modified Yoo teaches the limitations of the preceding claims 1 and 11, respectively. Modified Yoo, in further view of Yoo, discloses when the new value is not within the predetermined range, determining another reference value of the current into the rectifier (Fig.’s 1 and 6, main controller 250, rectifier 220, steps S613, S615, etc., and their related discussion; see, for example, paragraphs 0103-0105, 0143, 0158, 0163, 0206-0207, etc. which disclose the main controller continually monitors the current intensity associated with the rectifier, as well as compare with a predetermined reference value so as to determine a condition and a current state of the system such as an over-voltage state, an under-voltage state, or a system error state, indicative of the compared value to a reference value).
Regarding Claims 4 & 14:
Modified Yoo teaches the limitations of the preceding claims 1 and 11, respectively. Modified Yoo, in further view of Yoo, discloses transmitting, to the wireless power transmitter, the signal representative of the required value change in the present input current causes a change in power transmitted by the wireless power transmitter to the wireless power receiver (Fig. 1, main controller 250, communication unit 260, and their related discussion; see, for example, paragraphs 0103-0105 which disclose the communicator 260 may be controlled so as to transmit the characteristics and state information of the wireless power receiver 200 to the wireless power transmitter 100. Said information may include, for example, monitored voltages and current intensity of the rectifier 220. See also, paragraphs 0143, 0158, 0163, 0206-0207, etc. which disclose communication between the receiver and transmitter, wherein based upon the received information from the receiver, the transmitter may dynamically control the transmitted power.).
Regarding Claims 5 & 15:
Modified Yoo teaches the limitations of the preceding claims 4 and 14, respectively. Modified Yoo, in further view of Yoo, discloses wherein the new value of the present input (Fig. 1, main controller 250, communication unit 260, and their related discussion; see, for example, paragraphs 0103-0105 which disclose the communicator 260 may be controlled so as to transmit the characteristics and state information of the wireless power receiver 200 to the wireless power transmitter 100. Said information may include, for example, monitored voltages and current intensity of the rectifier 220. See also, paragraphs 0091, 0143, 0158, 0163, 0206-0207, etc. which disclose communication between the receiver and transmitter, wherein based upon the received information from the receiver, the transmitter may dynamically control the transmitted power so as to adjust a transmitted power level. Such an adjustment is responsive to a current state of the system such as an over-voltage state, an under-voltage state, or a system error state, which would indicate an adjustment to the transmitted power level in the form of an increase, decrease, or even potential stoppage due to error or charge completion).
Regarding Claims 6 & 16:
Modified Yoo teaches the limitations of the preceding claims 4 and 14, respectively. Modified Yoo, in further view of Yoo, discloses wherein the change in transmitted power is to decrease the power (Fig. 1, main controller 250, communication unit 260, and their related discussion; see, for example, paragraphs 0103-0105 which disclose the communicator 260 may be controlled so as to transmit the characteristics and state information of the wireless power receiver 200 to the wireless power transmitter 100. Said information may include, for example, monitored voltages and current intensity of the rectifier 220. See also, paragraphs 0091, 0143, 0158, 0163, 0206-0207, etc. which disclose communication between the receiver and transmitter, wherein based upon the received information from the receiver, the transmitter may dynamically control the transmitted power so as to adjust a transmitted power level. Such an adjustment is responsive to a current state of the system such as an over-voltage state, an under-voltage state, or a system error state, which would indicate an adjustment to the transmitted power level in the form of an increase, decrease, or even potential stoppage due to error or charge completion).
Regarding Claims 7 & 17:
Modified Yoo teaches the limitations of the preceding claims 4 and 14, respectively. Modified Yoo, in further view of Yoo, discloses wherein the change in transmitted power is to decrease the power to zero (Fig. 1, main controller 250, communication unit 260, and their related discussion; see, for example, paragraphs 0103-0105 which disclose the communicator 260 may be controlled so as to transmit the characteristics and state information of the wireless power receiver 200 to the wireless power transmitter 100. Said information may include, for example, monitored voltages and current intensity of the rectifier 220. See also, paragraphs 0091, 0143, 0158, 0163, 0206-0207, etc. which disclose communication between the receiver and transmitter, wherein based upon the received information from the receiver, the transmitter may dynamically control the transmitted power so as to adjust a transmitted power level. Such an adjustment is responsive to a current state of the system such as an over-voltage state, an under-voltage state, or a system error state, which would indicate an adjustment to the transmitted power level in the form of an increase, decrease, or even potential stoppage due to error or charge completion).
Regarding Claims 8 & 18:
Modified Yoo teaches the limitations of the preceding claims 4 and 14, respectively. Modified Yoo, in further view of Yoo, discloses wherein the change in transmitted power is to increase the power (Fig. 1, main controller 250, communication unit 260, and their related discussion; see, for example, paragraphs 0103-0105 which disclose the communicator 260 may be controlled so as to transmit the characteristics and state information of the wireless power receiver 200 to the wireless power transmitter 100. Said information may include, for example, monitored voltages and current intensity of the rectifier 220. See also, paragraphs 0091, 0143, 0158, 0163, 0206-0207, etc. which disclose communication between the receiver and transmitter, wherein based upon the received information from the receiver, the transmitter may dynamically control the transmitted power so as to adjust a transmitted power level. Such an adjustment is responsive to a current state of the system such as an over-voltage state, an under-voltage state, or a system error state, which would indicate an adjustment to the transmitted power level in the form of an increase, decrease, or even potential stoppage due to error or charge completion).
Regarding Claims 9 & 19:
Modified Yoo teaches the limitations of the preceding claims 1 and 11, respectively. Modified Yoo, in further view of Wang, discloses comparing the new value of the present input current to the predetermined range of the required value change (Fig. 1, secondary control circuit with hysteresis comparator, effective value detection, DSP controller, PWM, driver, rectifier as shown with various transistors, etc., and their related discussion; see, for example, paragraphs 0015-0016, 0022, 0039, etc. with respect to the sampling the current flowing in the system and respectively compared via the hysteresis comparator. See also Yoo with respect to the continual monitoring of a current state so as to determine whether further adjustments need to be made, and communicated with the transmitter).
Regarding Claims 10 & 20:
Modified Yoo teaches the limitations of the preceding claims 1 and 11, respectively. Modified Yoo, in further view of Wang, discloses wherein the controller is coupled to the at least one transistor in the rectifier (Fig. 1, secondary control circuit connected to various transistors of the rectifier as shown. See also Yoo Fig. 1 with the main controller 250 directly connected to rectifier 220).
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. Patent Publication Number 2019/0148986) in view of Wang et al. (U.S. Patent Publication Number 2020/0381945) and in further view of Trudeau et al. (U.S. Patent Publication Number 2017/0358953).
Regarding Claims 2 & 12:
Modified Yoo teaches the limitations of the preceding claims 1 and 11, respectively. While Modified Yoo discloses supplying at least one of a voltage a current or a power from the wireless power receiver to a load, Modified Yoo fails to teach receiving, from a battery 
However, Trudeau et al. discloses receiving, from a battery management system, a request for at least one of: a voltage, a current, or a power from the wireless power receiver (Fig. 6, rectifier 234, PMIC 600, controller 250, battery 236, etc., and their related discussion; see, for example, paragraphs 0070-0075). It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Yoo to incorporate a battery management system for requesting a voltage, current or power from the wireless power receiver, as taught within Trudeau, so as to provide a way in which the system components associated with the wireless power receiver may be capable of indicating a situation in which voltage, current, or power may be required, as well as to provide a way in which potential adjustments such as an increase in power may be necessary thereby establishing a robust and efficient wireless power system in which ever-changing power and load requirements may be met in an efficient manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/
Examiner, Art Unit 2836                                                                                                                                                                                           /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836